Citation Nr: 1519114	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for exercise-induced asthma, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected degenerative changes of the lumbosacral spine.

4.  Entitlement to service connection for an eye disorder, to include as due to mustard gas or other chemical exposures.

5.  Entitlement to a temporary total evaluation for service-connected degenerative changes of the lumbosacral spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the paperless claims files reveals documents that are duplicative of evidence in the paper claims file or irrelevant to the issue on appeal.  

There is another pending claim on appeal for entitlement to an annual VA clothing allowance for the year 2012.  Because the pending claim arises from the Atlanta, Georgia, VA Medical Center (VAMC) and the instant appeal arises from the Montgomery RO, the pending clothing allowance claim is the subject of a separate Board decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (noting that where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

The issues of entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling; entitlement to an increased rating for exercise-induced asthma, currently evaluated as 30 percent disabling; entitlement to service connection for an eye disorder; and entitlement to a temporary total evaluation for service-connected degenerative changes of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee degenerative joint disease was caused by his service-connected degenerative changes of the lumbosacral spine.


CONCLUSION OF LAW

The criteria are met to establish service connection for right knee degenerative joint disease.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Generally, in order to establish direct service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA law further permits service connection on a secondary basis.  To this effect, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

In a September 2008 VA emergency room note, the attending physician indicated that he had treated the Veteran for complaints of low back and right knee pain.  The Veteran indicated that his back pain caused him to shift his weight and caused his right knee pain.

During a June 2009 VA examination, the Veteran indicated an onset of knee pain approximately one year previously.  A magnetic resonance imaging (MRI) study of the right knee showed a complex tear of the posterior horn of the medial meniscus extending into the meniscal root with an associated parameniscal cyst.  The examiner noted that the internal derangement of the right knee was the cause of the Veteran's right knee pain.  He noted that there was no evidence of an injury to the right knee during the Veteran's service and that the Veteran's knee condition began long after he left the military.  

However, in a March 2011 VA general medical examination report, the examiner opined that the Veteran's right knee degenerative joint disease appeared to be a direct result of his low back injury as he did not distribute his weight evenly and placed increased weight on his right hip and knee.  

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v Derwisnki, 1 Vet. App. at 54; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a right knee disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a right knee degenerative joint disease, to include as secondary to service-connected degenerative changes of the lumbosacral spine, is granted.


REMAND

Remand is required for the issuance of a Supplemental Statement of the Case (SSOC).  The most recent statement of the case (SOC) in this matter was issued in September 2011. Since that time, additional relevant evidence has been received.  Issuance of an SSOC is required.  See 38 C.F.R. § 19.37.

In addition, the most recent evaluation of the Veteran's lumbar spine and asthma disabilities were conducted in February 2012, over three years ago.  Under the circumstances, and as recent treatment records have been added to the claims file, a more contemporaneous VA examination is appropriate to determine the current severity of the Veteran's lumbar spine and asthma disabilities prior to a final adjudication of the claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis. 

The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and describe any neurological manifestations of the service-connected lumbar spine disability.  In so doing, he or she should opine as to whether any neurological symptoms, including bowel and bladder impairment, are attributable to the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his respiratory disorder.  The claims file, including a copy of this remand, must be made available to the examiner prior to the examination.

All necessary tests, including a PFT, must be conducted and clinical findings must be recorded in detail.  The PFT must be conducted post-drug therapy and must so state.  The examiner must review the results of any testing prior to completion of the report.  Specifically, the PFT must provide a value for FVC and a value for DLCO (SB), both expressed as a percentage of predicted value.  The PFT must also provide a value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).  The PFT report must be associated with the claims file.

The examiner must further state whether the Veteran experiences cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy.  If the examiner cannot provide any requested opinion without resorting to mere speculation, the examiner must explain why speculation is required.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


